DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species III in the reply filed on August 1, 2022 is acknowledged.
Claims 6-8 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 1, 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Spangler et al. (US 2013/0299608. Spangler hereinafter) in view of Zhou (US 2008/0073446).
With respect to claim 1, Spangler discloses a showering appliance (Figs. 1-28, especially the embodiment shown in Fig. 28), comprising: a fixed shower head (612) comprising a fixed (rear) portion, a first outlet (front) portion, a first peripheral portion (top, bottom, left-side and right-side edges), and a plurality of first connectors (262. Fig. 19), wherein the fixed portion has a first inlet channel (connected to shower ball 26. Fig. 4) which communicates with the first outlet portion; the first peripheral portion is located around the first outlet portion and has a plurality of first side portions (top, bottom, left-side and right-side edges); the plurality of first connectors are respectively disposed at the rear portion; and a handheld showerhead (614) comprising a handle (below 614. Fig. 28), a second outlet (front) portion, a second peripheral portion (top, bottom, left-side and right-side edges), and a plurality of second connectors (260. Fig. 19), wherein the handle has a second inlet channel (below the handle. Fig. 28) which communicates with the second outlet portion; the second peripheral portion is located around the second outlet portion and has a plurality of second side portions (top, bottom, left-side and right-side edges); the plurality of second connectors are disposed at the rear portion; wherein one of the plurality of first connectors and one of the plurality of second connectors are magnetically attracted to each other.
Spangler fails to disclose the plurality of first connectors are respectively disposed at the plurality of first side portions, the plurality of second connectors are respectively disposed at the plurality of second side portions, wherein one of the plurality of first connectors and one of the plurality of second connectors are magnetically attracted to each other, so that one of the plurality of second side portions of the second peripheral portion of the handheld showerhead is able to be magnetically attached to one of the plurality of first side portions of the first peripheral portion of the fixed shower head.
However, Zhou teaches a showering appliance (Figs. 1-4), comprising: a fixed shower head (2) comprising a fixed (rear) portion, a first outlet (front) portion, a first peripheral portion (at 22), and a plurality of first connectors (23 and 22), wherein the fixed portion has a first inlet channel (connected to the water supply) which communicates with the first outlet portion; the first peripheral portion is located around the first outlet portion and has a plurality of first side portions (top, bottom, left-side and right-side quadrants); the plurality of first connectors are respectively disposed at the plurality of first side portions; and a handheld showerhead (1) comprising a handle (handle of 1), a second outlet (front) portion, a second (inner) peripheral portion (top, bottom, left-side and right-side quadrants), and a plurality of second connectors (13 and 12), wherein the handle has a second inlet channel (below the handle) which communicates with the second outlet portion; the second peripheral portion is located within the second outlet portion and has a plurality of second side portions (inner top, bottom, left-side and right-side quadrants); the plurality of second connectors are respectively disposed at the plurality of second side portions; wherein one of the plurality of first connectors and one of the plurality of second connectors are mechanically attached to each other, so that one of the plurality of second side portions of the second peripheral portion of the handheld showerhead is able to be mechanically attached to one of the plurality of first side portions of the first peripheral portion of the fixed shower head. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of locating the plurality of first and second connectors to the plurality of first and second side portions, as taught by Zhou, to Spangler’s showering appliance, in order to provide connections on the side portions of the fixed and handheld shower heads (Fig. 1). Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to relocate the plurality of first and second connectors from the rear portions to the plurality of first and second side portions in order to provide alternative connections on the side portions of the fixed and handheld shower heads.  It has been held that rearranging (relocating) parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
With respect to claim 2, Spangler’s showering appliance modified by Zhou’s alternative connections, Spangler further discloses wherein the handheld showerhead has a first (horizontal) axis and a second (vertical) axis which is perpendicular to the first axis; each of two opposite (top and bottom edges) sides of the second peripheral portion along the first axis has one of the second side portions.
With respect to claim 3, Spangler’s showering appliance modified by Zhou’s alternative connections, Spangler further discloses wherein a number of the plurality of first side portions of the first peripheral portion is four (Fig. 28).
With respect to claim 4, Spangler’s showering appliance modified by Zhou’s alternative connections, Spangler and Zhou further disclose wherein each of the plurality of first connectors (23 and 22 of Zhou) comprises a plurality of magnetic members (262 of Spangler. Fig. 19) which are disposed at one of the plurality of first side portions and are arranged along a peripheral direction of the fixed shower head (Fig. 28 of Spangler); each of the plurality of second connectors comprises a plurality of magnetizable members (260 of Spangler. Fig. 19), each of the plurality of magnetizable members is a magnet or a magnetizable material; the plurality of magnetizable members of each of the plurality of second connectors are disposed at one (left and right side edges of Spangler) of the plurality of second side portions (as suggested by Zhou) and are arranged along the second axis of the handheld showerhead; each of the plurality of magnetic members of one of the plurality of first connectors of the fixed shower head is magnetically attracted to each of the plurality of magnetizable members of one of the plurality of second connectors of the handheld showerhead.
With respect to claim 5, Spangler’s showering appliance modified by Zhou’s alternative connections, Spangler and Zhou further disclose wherein when one of the plurality of second side portions of the second peripheral portion is magnetically attached to one of the plurality of first side portions of the first peripheral portion, the handle does not contact with the first side portions (Fig. 28 of Spangler).
With respect to claim 9, Spangler’s showering appliance modified by Zhou’s alternative connections, Spangler and Zhou further disclose wherein the handheld shower head comprises a first (lower) section and a second (top) section; the first section has the handle, and the second section comprises a front shell (Fig. 18) and a rear cover (Fig. 19); the front shell is connected to the first section and has two side walls which are opposite along the first axis of the handheld shower head; a front side of the front shell has the second outlet portion (Fig. 18); a rear side of the front shell has a rear opening (openings of 166) which is opposite to the second outlet portion; the rear cover comprises a cover (rear) body and a protruding periphery (wall); the protruding periphery has two side portions which are opposite along the first axis of the handheld shower head; the plurality of second connectors are respectively disposed at the two side portions of the protruding periphery (as suggested by Zhou); the cover body seals the rear opening, and the two side portions of the rear cover are respectively located between the two side walls of the front shell; each of the side walls of the front shell and corresponding one of the side portions the back cover constitute one of the plurality of second side portions.
With respect to claim 10, Spangler’s showering appliance modified by Zhou’s alternative connections, Spangler and Zhou further disclose wherein an inner wall of each of the side walls is recessed to form at least one recess (Fig. 19 of Spangler), and a part of each of the plurality second connectors protrudes into the at least one recess on the inner wall of one of the side walls (as suggested by Zhou).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to show the art with respect to a showering appliance: Post, Lev ‘661 and Lev ‘460.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916. The examiner can normally be reached Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                             November 23, 2022